In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-20-00105-CV


                      IN RE CARLOS WAYNE TOOMBS, RELATOR

                            OPINION ON ORIGINAL PROCEEDING
                                 FOR WRIT OF MANDAMUS

                                       April 23, 2020

                               MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and DOSS, JJ.

       Relator Carlos Wayne Toombs, a Texas inmate proceeding pro se, filed a petition

for writ of mandamus without paying the required filing fee. By letter of April 8, 2020, we

directed Toombs to pay the filing fee or, in lieu thereof, to comply with Chapter 14 of the

Civil Practice and Remedies Code by filing 1) an affidavit of indigence, 2) an affidavit

relating to previous filings, and 3) a certified copy of his inmate trust account statement.

TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004 (West 2017). We advised

Toombs that this proceeding was subject to dismissal if he did not comply by April 20,

2020. On April 20, Toombs filed an affidavit of indigence and a certified copy of his inmate

trust account statement.       However, Toombs has not filed an affidavit describing his

previous filings to date.
       The requirement to pay the filing fee or tender an affidavit of indigence, file an

affidavit of previous filings, and file a certified copy of an inmate trust account statement

is mandatory, and the lack thereof is grounds for dismissal of an original proceeding. In

re Johnson, No. 07-16-00354-CV, 2016 Tex. App. LEXIS 11841, at *2 (Tex. App.—

Amarillo Nov. 1, 2016, orig. proceeding) (per curiam) (mem. op.). Because Toombs has

failed to pay the filing fee or comply with all the requirements of Chapter 14 of the Civil

Practice and Remedies Code within the time provided for compliance, we dismiss this

original proceeding.



                                                  Per Curiam




                                             2